In the

     United States Court of Appeals
                 For the Seventh Circuit
                  ____________________ 
No. 15‐2856 
 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 
 
DOMINIC MILLER, 
                                                Defendant‐Appellant. 
                     ____________________ 
                                   
         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
             No. 15 CR 30 — Barbara B. Crabb, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 17, 2016 — DECIDED AUGUST 19, 2016 
                     ____________________ 

   Before BAUER, FLAUM, and WILLIAMS, Circuit Judges. 
    WILLIAMS, Circuit Judge. In late 2014, Defendant Dominic 
Miller and Amy Wagner used and sold methamphetamine to‐
gether  in  northwestern  Wisconsin.  After  law  enforcement 
learned of the couple’s illicit activity, Miller pled guilty to pos‐
sessing methamphetamine with the intent to distribute it. The 
district judge found that Miller and Wagner were jointly en‐
2                                                       No. 15‐2856 

gaged in the distribution of between 500 grams and 1.5 kilo‐
grams  of  methamphetamine  and  sentenced  Miller  to  eight 
years in prison.  
    On  appeal,  Miller  argues  that  the  district  judge’s  drug‐
quantity  finding  was  erroneous,  principally  on  the  ground 
that  he  sold  only  a  small  portion  of  the  drugs  in  question. 
However,  Miller’s  relevant  conduct  includes  not  only  the 
sales  he  directly  made  himself,  but  also  the  drug  sales  that 
Wagner foreseeably made in furtherance of their joint distri‐
bution  scheme.  Given  this  fact,  there  is  no  genuine  dispute 
that  Miller’s  relevant  conduct  involved  between  500  grams 
and 1.5 kilograms.  
    Miller also claims that his eight‐year sentence is substan‐
tively  unreasonable  because  he  is  simply  a  drug  addict  in 
need  of  rehabilitative  services.  But  the  district  judge  ade‐
quately  explained  why  Miller’s  sentence  was  necessary  in 
light of his history of drug use and drug sales, and in any case, 
he  has  failed  to  overcome  the  presumption  that  his  below‐
Guidelines  sentence  is  reasonable.  So  we  affirm  the  district 
court’s judgment.  
                       I. BACKGROUND 
    Dominic  Miller  and  Amy  Wagner  met  in  northwestern 
Wisconsin sometime around September 2014. They began da‐
ting, moved into an apartment together, and began using and 
selling methamphetamine. During this time, the couple’s re‐
lationship was not without issues. Specifically, Wagner sus‐
pected that Miller was unfaithful, and installed a webcam in 
the couple’s bedroom to record Miller’s actions while she was 
away.  
No. 15‐2856                                                           3

     In  November  2014,  a  confidential  informant  purchased 
methamphetamine from Wagner on two separate occasions. 
Law enforcement later obtained a search warrant for Wagner 
and Miller’s apartment and found small quantities of meth‐
amphetamine and LSD, as well as various drug parapherna‐
lia. Wagner was arrested, and while in police custody, she ad‐
mitted to using and selling methamphetamine and informed 
law enforcement that her home computer contained a number 
of  videos  that  her  webcam  had  captured.  Law  enforcement 
obtained the computer and the videos, which captured sev‐
eral  apparent  drug  transactions  involving  Wagner,  Miller, 
and others.  
    Miller was later charged with distributing methampheta‐
mine  under  21  U.S.C.  § 841(a)(1);  possessing  more  than  50 
grams  of  methamphetamine  with  intent  to  distribute  under 
21 U.S.C. § 841(a)(1); and maintaining a place for the purpose 
of distributing methamphetamine under 21 U.S.C. § 856(a)(1). 
Miller  pleaded  guilty  to  the  possession  charge.  In  its  initial 
presentence report (“initial PSR”), the probation office found 
that Miller and Wagner were engaged in a jointly undertaken 
criminal activity, and that as a result Miller was responsible 
for distributing  between  1.5 kilograms and 5.0 kilograms of 
methamphetamine. Miller filed an objection to the initial PSR, 
arguing that his relevant conduct should only involve his ac‐
tivities after September 2014. Miller did not, however, object 
to the conclusion that the drug distribution was a joint under‐
taking. In response, the office prepared a revised presentence 
report (“revised PSR”) with a reduced drug‐quantity range of 
500 grams to 1.5 kilograms. 
4                                                     No. 15‐2856 

    At  Miller’s  sentencing  hearing,  Wagner  testified  about 
how  she  and  Miller  coordinated  their  drug‐distribution  ef‐
forts. Wagner explained that she typically purchased between 
four  and  six  ounces  of  methamphetamine  every  couple  of 
days during the seven weeks she and Miller were dating. She 
added that Miller accompanied her to some (but not all) of the 
purchase meetings, that she typically sold most of the meth‐
amphetamine to one of her customers, and that she and Miller 
divvied up and sold the remaining amount to their respective 
customers, some of whom overlapped. In addition, Wagner 
stated that she and Miller weighed, packaged, and sold meth‐
amphetamine  in  their  shared  apartment,  and  that  she  and 
Miller combined their sales proceeds to pay the rent and pur‐
chase additional drugs. Later on in the hearing, Miller’s attor‐
ney stated that he believed Wagner’s testimony was truthful.  
   The  district  judge  found  that  Miller  was  responsible  for 
between 500 grams and 1.5 kilograms of methamphetamine, 
explaining:  
       I think that the  probation office was correct in 
       determining that Mr. Miller’s relevant conduct 
       involved at least 500 grams but less than 1.5 kil‐
       ograms  of  methamphetamine  for  the  period 
       from late September 2014 through November of 
       2014, which is when he and Ms. Wagner were 
       obtaining large amounts of methamphetamine, 
       probably as much as 3 to 5 pounds. I think it’s 
       very possible that there was more methamphet‐
       amine being distributed, but I’m convinced that 
       defendant has not shown that his relevant con‐
       duct involved less than 500 grams of metham‐
No. 15‐2856                                                           5

       phetamine. So that’s the amount that I’m rely‐
       ing on in the — that was proposed by the pro‐
       bation office in its revised report. 
The  district judge  sentenced Miller  to 96 months’  imprison‐
ment, below the  Guidelines’ range of 100  to  125  months. In 
doing  so,  the  judge  referenced Miller’s  difficult  upbringing, 
employment history, prior incarceration, and history of using 
and selling methamphetamine. This appeal followed. 
                          II. ANALYSIS 
   A. No Clear Error in Finding that Relevant Conduct In‐
   volved Between 500 Grams and 1.5 Kilograms of Meth‐
   amphetamine 
    On appeal, Miller contends that the district judge used an 
incorrect drug‐quantity range when calculating his sentence 
under the Guidelines. We review the district court’s interpre‐
tation of the Guidelines de novo, and review for clear error 
the factual determinations underlying the district court’s ap‐
plication  of  the  Guidelines.  United  States  v.  Harper,  766  F.3d 
741, 744 (7th Cir. 2014).  
    We  have  repeatedly  observed  that  “determining  drug 
quantities attributable to defendants is not an exact science.” 
United States v. Austin, 806 F.3d 425, 431 (7th Cir. 2015) (cita‐
tion  and  internal  quotation  marks  omitted).  Nevertheless,  a 
drug‐quantity  estimate  must  be  “based  on  evidence  pos‐
sessing a sufficient indicia of reliability and not nebulous eye‐
balling.” United States v. Durham, 211 F.3d 437, 444 (7th Cir. 
2000); see also U.S.S.G. § 6A1.3(a). We have encouraged district 
courts to “err on the side of caution” and consider the more 
conservative estimate when two or more plausible estimates 
exist. United States v. Bozovich, 782 F.3d 814, 818 (7th Cir. 2015) 
6                                                        No. 15‐2856 

(citations  and  internal  quotation  marks  omitted).  However, 
we will reverse a drug‐quantity finding “only if a review of 
the record leaves us with a ‘firm and definite conviction that 
a mistake has been made.’” United States v. Cooper, 767 F.3d 
721,  730  (7th  Cir.  2014)  (quoting  United  States  v.  Adams,  746 
F.3d 734, 739–40 (7th Cir. 2014)). 
    We conclude that the district judge did not err in finding 
that Miller’s relevant conduct included sales of between 500 
grams and 1.5 kilograms of methamphetamine. Following her 
arrest,  Wagner  told  law  enforcement  officials  that  she  and 
Miller distributed approximately three to five pounds (or 1.36 
to 2.27 kilograms) of methamphetamine between September 
and November 2014. That is consistent with Wagner’s testi‐
mony at the sentencing hearing, where she said that she typi‐
cally obtained four to six ounces (or 113 to 170 grams) of meth‐
amphetamine “every couple [of] days” for seven weeks. That 
adds  up  to  2.83  to  4.25  kilograms  if  the  purchases  occurred 
every other day, and 1.93 to 2.89 kilograms if the purchases 
occurred every third day. In addition, the revised PSR identi‐
fied nearly a dozen individuals who corroborated the nature 
and scope of Miller and Wagner’s distribution activities. 
    Miller  attacks  the  district  judge’s  finding  on  several 
grounds, arguing first that the finding was based on inaccu‐
rate and unreliable information supplied by Wagner. Accord‐
ing to Miller, the district judge should not have credited Wag‐
ner’s statements and testimony because Wagner was a crimi‐
nal with a motivation to lie. But Miller fails to substantiate this 
conclusory assertion, which is unsurprising given the fact that 
inflating the joint enterprise’s drug quantity would have been 
against Wagner’s penal interest. And at the sentencing hear‐
ing, Miller’s attorney acknowledged without prompting that 
No. 15‐2856                                                         7

he believed Wagner had testified truthfully. Miller also criti‐
cizes Wagner for making statements to law enforcement that 
were inconsistent with her testimony at the sentencing hear‐
ing. Although Wagner was inconsistent about whether she or 
Miller distributed the majority of the drugs they obtained, she 
consistently indicated that she and Miller collectively distrib‐
uted at least 500 grams of methamphetamine. Indeed, Miller’s 
attorney conceded at oral argument that Wagner and Miller 
together  distributed  more  than  500  grams  of  methampheta‐
mine.  
    In an attempt to deflect attention away from this 500‐gram 
threshold, Miller emphasizes that he himself sold only a por‐
tion of the drugs that he and Wagner obtained. But this over‐
looks the district judge’s finding that Wagner and Miller were 
engaged in a jointly undertaken criminal activity, which made 
Miller responsible for all acts within the scope of, in further‐
ance  of,  and  reasonably  foreseeable  in  connection  with  that 
activity. U.S.S.G. § 1B1.3(a)(1)(B); see also United States v. Da‐
vison, 761 F.3d 683, 685 (7th Cir. 2014).  
     There is ample evidence in the record that supports that 
finding. At Miller’s sentencing hearing, for example, Wagner 
stated  that:  (i)  she  and  Miller  sometimes  coordinated  their 
drug purchases; (ii) Miller sometimes traveled with her when 
she picked up methamphetamine from her sources or deliv‐
ered it to her customers; (iii) Miller sometimes weighed and 
packaged methamphetamine for sale; (iv) she and Miller had 
at  least  five  shared  customers;  (v)  after  she  received  phone 
calls asking for methamphetamine, she sometimes sent Miller 
out to make the sale; and (vi) she and Miller combined their 
sales proceeds to purchase additional drugs. In addition, Mil‐
ler’s attorney conceded at the hearing that Wagner and Miller 
8                                                    No. 15‐2856 

“were a group” and that Miller “was involved in some distri‐
bution.” See United States v. Salem, 657 F.3d 560, 564 (7th Cir. 
2011) (concluding that district judge did not err in finding ex‐
istence of jointly undertaken criminal activity where “there is 
a single scheme, similarities in modus operandi, coordination 
of activities among co‐schemers, and sharing of resources”); 
United States v. Adeniji, 221 F.3d 1020, 1028 (7th Cir. 2000) (con‐
cluding that record adequately supported joint undertaking 
finding  since  there  was  “a  single  scheme  to  defraud”  that 
lasted approximately eight weeks and involved multiple con‐
versations between the participants and sharing of proceeds). 
    Second, Miller contends that the district judge adopted the 
revised PSR’s recommended drug‐quantity range without ar‐
ticulating any reasons for doing so. This argument ignores the 
substance of Wagner’s testimony at the hearing and how that 
testimony  compares  to  her  earlier  statements  about  drug 
quantity. Cf. United States v. Longstreet, 567 F.3d 911, 928 (7th 
Cir. 2009) (“The district court … is not limited to reviewing 
the  PSR  when  calculating  drug  quantity;  what  controls  the 
analysis is the ‘entire evidence’ before the district court.” (ci‐
tation and internal quotation marks omitted)).  
     As discussed above, Wagner’s testimony at the hearing in‐
dicated  that  she  obtained  approximately  1.93  to  4.25  kilo‐
grams (or 4.25 to 9.37 pounds) of methamphetamine, and Mil‐
ler’s attorney conceded at the hearing that Wagner had testi‐
fied truthfully. Critically, this range was consistent with Wag‐
ner’s earlier statement to law enforcement—which was refer‐
enced not only in the revised PSR but also by the district judge 
at  the  sentencing  hearing—that  Wagner  and  Miller  had  ob‐
tained approximately three to five pounds of methampheta‐
mine. Miller has never directly contested that statement. So it 
No. 15‐2856                                                           9

was not necessary for the district judge to explain with greater 
detail why the revised PSR’s  recommended  range was ade‐
quately supported. See United States v. Ali, 619 F.3d 713, 719 
(7th Cir. 2010) (“[A] district court may accept any undisputed 
portion of the PSR as a finding of fact.”); United States v. Burke, 
148 F.3d 832, 835 (7th Cir. 1998) (“Provided that the facts con‐
tained in a PSR bear sufficient indicia of reliability to support 
their probable accuracy, the district court may adopt them as 
support for its findings and conclusions regarding the quan‐
tity  of  drugs  attributable  to  a  defendant.”  (quoting  United 
States v. Edwards, 115 F.3d 1322, 1327 (7th Cir. 1997))). 
    Third,  Miller  claims  that  the  district  judge  improperly 
placed the burden of persuasion on Miller regarding the drug 
quantity. “A district court may rely on information contained 
in a PSR so long as the report is well‐supported and appears 
reliable.” United  States  v.  Meherg,  714  F.3d  457,  459 (7th  Cir. 
2013) (citations omitted). When a district judge relies on the 
report  in  sentencing  the  defendant,  the  defendant  bears  the 
burden of showing that the report is unreliable or inaccurate. 
United States v. Salinas, 365 F.3d 582, 587 (7th Cir. 2004). “Only 
when the defendant creates ‘real doubt’ does the burden shift 
to the government to demonstrate the accuracy of the infor‐
mation.” Meherg, 714 F.3d at 459 (citation omitted). 
    We find that the district judge did not err in her burden‐
shifting analysis. The judge began by stating that “the proba‐
tion office was correct in determining that Mr. Miller’s rele‐
vant conduct involved at least 500 grams but less than 1.5 kil‐
ograms.”  She  referenced  the  relevant  time  period  and  the 
three‐to‐five pound range that Wagner had noted in her inter‐
view  with  law  enforcement.  Only  after  that  did  the  district 
judge say she was “convinced that defendant has not shown 
10                                                      No. 15‐2856 

that  his  relevant  conduct  involved  less  than  500  grams.”  In 
short, the judge found that (i) the government satisfied its in‐
itial  burden  regarding  the  reliability  of  the  revised  PSR’s 
drug‐quantity  determination,  and  (ii)  Miller  did  not  satisfy 
his burden when it shifted to him. Miller argues that he did in 
fact  satisfy  his  burden,  but  we  disagree.  Miller  emphasizes 
that in his rebuttal to the initial PSR, he demonstrated that he 
did not purchase and sell most of the methamphetamine by 
himself. As noted above, however, that potential fact is irrel‐
evant since Miller and Wagner were jointly engaged in a crim‐
inal activity. 
    Fourth and finally, Miller argues that he was denied due 
process at the hearing because he lacked “any meaningful op‐
portunity to rebut the evidence presented [due to] the court’s 
disinterested treatment of the counterevidence.” Not so. Mil‐
ler filed objections to the original PSR, cross‐examined Wag‐
ner  at  the  hearing,  but  declined  the  opportunity  to  call  his 
own witnesses. In sum, Miller has failed to show that the dis‐
trict judge clearly erred in finding that Miller’s relevant con‐
duct  involved  the  sale  of  between  500  grams  and  1.5  kilo‐
grams of methamphetamine. 
      B. Sentence Not Substantively Unreasonable 
   “A sentence is reasonable if the district court gives mean‐
ingful  consideration  to  the  factors  enumerated  in  18  U.S.C. 
§ 3553(a) … and arrives at a sentence that is objectively rea‐
sonable in light of the statutory factors and the individual cir‐
cumstances of the case.” United States v. Shannon, 518 F.3d 494, 
496  (7th  Cir.  2008).  The  factors  enumerated  in  § 3553(a)  in‐
clude the nature and circumstances of the offense; the defend‐
ant’s history and characteristics; the need for the sentence im‐
posed to reflect the seriousness of the offense, deter criminal 
No. 15‐2856                                                        11

conduct, protect the public, and provide the defendant with 
needed educational or vocational training; the kinds of sen‐
tences available; the need to avoid unwanted sentencing dis‐
parities; and the need to provide restitution to victims. Rather 
than  discussing  each  factor  in  “checklist  fashion,”  a  district 
judge  need  only  discuss  the  factors  in  the  “form  of  an  ade‐
quate statement of the judge’s reasons.” United States v. Dean, 
414 F.3d 725, 729 (7th Cir. 2005). We review the substantive 
reasonableness  of  a  sentence  under  “a  deferential,  abuse  of 
discretion  standard  with  the  presumption  that  a  sentence 
within  or  below  the  guidelines  range  is  reasonable.”  United 
States v. Boroczk, 705 F.3d 616, 623 (7th Cir. 2013). 
    Miller claims that his sentence is substantively unreason‐
able  because  the  district  judge  “provided  little  insight  into 
how it was that she felt a 96 month stay in prison, for a meth‐
amphetamine addict, would be the least means necessary to 
meet any of the goals set out in 18 U.S.C. § 3553.” As an initial 
matter,  we  observe  that  Miller  may  have  waived  this  argu‐
ment, since it essentially amounts to a mere two sentences in 
his brief and is not supported by a single relevant case cita‐
tion. See C & N Corp. v. Gregory Kane & Ill. River Winery, Inc., 
756 F.3d 1024, 1026 (7th Cir. 2014) (“Arguments that are ‘un‐
derdeveloped,  conclusory,  or  unsupported  by  law’  are 
waived on appeal.” (quoting Puffer v. Allstate Ins. Co., 675 F.3d 
709, 718 (7th Cir. 2012))). 
    Even  assuming  Miller  did  not  waive  his  reasonableness 
argument, the argument reflects a gross misunderstanding of 
the district judge’s sentencing rationale. The judge discussed 
at length (i) Miller’s continued distribution of methampheta‐
mine in spite of two distribution‐related charges in 2008 and 
2013; (ii) Miller’s inability to remain employed and sober after 
12                                                    No. 15‐2856 

returning to Wisconsin from Maine in late 2013; (iii) Miller’s 
“deep” addiction to methamphetamine and daily use of the 
drug over the prior several years; (iv) Miller’s introduction of 
“large  quantities  of  methamphetamine  into  northwestern 
Wisconsin”; (v) the need for Miller to “get out of th[e] routine” 
of associating with fellow drug users and sellers; and (vi) the 
need to “hold [Miller] accountable” for his actions and “pro‐
tect the community.” The judge also referenced a number of 
factors in Miller’s favor, including his difficult upbringing, his 
learning disabilities and lack of education, his two minor chil‐
dren,  and  his  willingness  to  participate  in  substance  abuse 
counseling.  Miller  clearly  has  failed  to  overcome  the  pre‐
sumptive  reasonableness  of  his  below‐Guidelines  sentence. 
And since he has failed to demonstrate that the district judge 
improperly  calculated  the  applicable  Guidelines  range,  his 
procedural error claim also lacks merit. 
                       III.  CONCLUSION 
       The district court’s judgment is AFFIRMED.